Citation Nr: 1101237	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1972 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

The Veteran appeared and testified at a hearing held before a 
Decision Review Officer at the RO in April 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.


FINDING OF FACT

Although the Veteran was exposed to some loud noises in service, 
the competent and credible evidence of record fails to establish 
that his current bilateral hearing loss is related his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 
2008, prior to the initial AOJ decision on his claim.  The Board 
finds that the notice provided fully complies with VA's duty to 
notify.  Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  He was told it was his responsibility to support the 
claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Although the Veteran did not submit any evidence in support of 
his claim except his personal statements, he did submit a 
statement indicating he had no further information or evidence in 
support of his claim signifying his knowledge of needing to 
provide information and evidence to VA in support of his claim.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its "duty 
to notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim in January 2009.  As discussed in more detail below, 
the Board finds that this examination is adequate for purposes of 
rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran claims that his current bilateral hearing loss is 
related to exposure to noise while in service.  Specifically, he 
states that he was exposed to helicopter and B52 engine noise 
while working in the north docks on the flight line at Ellsworth 
Air Force Base for three and a half years taking care of heating 
units.  He says he was exposed to many test firing of the engines 
of B52s and many touch and go landings while on duty.  There was 
also the helicopter support group that was performing similar 
procedures with test firing the engines and take offs and landing 
right in the vicinity where he worked.  He helped support over 16 
hangers where these aircraft were stored and worked on.  He did 
not wear any hearing protection.  He has estimated that he was 
exposed to helicopter or B52 engine noise a total of six hours 
during his three and one-half years stationed at Ellsworth Air 
Force Base.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first meets the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. 
at 159-60.  If medical evidence sufficiently demonstrates a 
medical relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that the 
veteran incurred an injury in service and the requirements of 38 
U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.  

Claims for service connection must be considered on the basis of 
the places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The noise exposure described by 
the Veteran is consistent with his military occupational 
specialty of Heating System Specialist and the circumstances of 
his service on an Air Force base.  Thus, the Board finds that the 
Veteran was exposed to noise while in service; however, by his 
own admission, this noise exposure was not constant and totaled 
no more than six hours over a period of three and one-half years.

Service treatment records are silent for complaints of or 
treatment for hearing loss.  They show the following audiometric 
test results:

On entrance audiological evaluation in October 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
5
LEFT
15
10
10
-
25

On separation audiological evaluation in April 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
5
5
5
5
5

At the time of his entrance examination in October 1971, the 
Veteran denied any history of ear, nose or throat trouble.  At 
his separation examination in April 1975, he also denied any 
history of ear, nose and throat trouble as well as hearing loss.  

Post service, there is no medical evidence of treatment for 
bilateral hearing loss, and the Veteran admitted at the April 
2009 hearing that he has never sought treatment for bilateral 
hearing loss from either VA or a private medical care provider.  
Consequently, the only medical evidence relating to the Veteran's 
claim is the January 2009 VA audio examination.

At this VA examination, the Veteran related having hearing loss 
and tinnitus.  He reported having tinnitus with an onset in 
service; however, there is no report of the onset of hearing 
loss.  His main complaints were related to his tinnitus 
("ringing in his ears is sometimes very bothersome and distracts 
his attention"), although his wife reported he turns the 
television volume too loud and he reported he has greatest 
difficulties in crowds, with soft speech and speech on 
television.  

His report of in-service noise exposure was consistent with that 
discussed above.  He also reported pre-military occupational 
noise exposure in grain bin construction without hearing 
protection and post-military occupational noise exposure doing 
janitorial work and boiler plant operator with inconsistent use 
of hearing protection.  He reported post-military recreational 
noise exposure to motorcycles, snowmobiles, chainsaws, and rifle 
fire with inconsistent use of hearing protection.  

On audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
55
LEFT
15
25
45
55
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.  The 
diagnosis was mild to moderately-severe high frequency 
sensorineural hearing loss bilaterally.

In responding to the request for a nexus opinion, the examiner 
opined that it is less likely as not that the Veteran's current 
bilateral hearing loss was caused by or is the result of acoustic 
trauma, injury, disease or other event during his military 
service.  Her rationale for this is that the Veteran's hearing 
thresholds were established as within normal hearing limits at 
the time of his separation from the military service.  Further, 
thresholds established at his separation exam suggest no change 
in hearing status since his induction.  She further stated that 
hearing loss resulting from noise exposure would be recognizable 
at the time of the noise exposure and there is no clinical 
research suggesting that hearing loss would progress when removed 
from the source of the noise.

At the April 2009 hearing, the Veteran and his representative 
challenged the VA examiner's opinion arguing that it was 
contradictory for the examiner to find it likely that tinnitus 
was caused by his military noise exposure and that the Veteran's 
bilateral hearing loss was not.  They argued that her opinion 
seems to ignore or contradict the mostly universal medical wisdom 
that states that tinnitus is almost always associated with 
hearing loss.  In support of their contentions, they submitted an 
internet article from eMedicineHealth.com on tinnitus that 
indicates that probably the most common cause of tinnitus is 
hearing loss.  Consequently, they contended that the VA 
examination is illogical and therefore inadequate for VA rating 
purposes.

After considering all the evidence, the Board is not persuaded 
that the VA examination is inadequate.  Despite what may appear 
to be inconsistencies in the examiner's report, the examiner's 
rationale for finding that "tinnitus was related to service was 
that tinnitus is the outward manifestation of damage to the organ 
of hearing even if that damage does not cause a shift in hearing 
status" (emphasis added), and tinnitus will generally manifest 
itself at or near the time of the insult to the organ of hearing.  
In addition, she relied upon the Veteran's report that he first 
noticed the ringing in his ears approximately half-way through 
his military service.  Essentially the examiner relied upon the 
Veteran's report of an onset in service near the time of the 
insult to the hearing organ to support her opinion that tinnitus 
was related to service.  

Conversely, with regard to the Veteran's hearing loss, she 
clearly relies upon the fact that hearing loss resulting from 
noise exposure would be recognizable at the time of the noise 
exposure and there is no clinical research to support that 
hearing loss would progress when removed from the source of the 
noise, but the Veteran's hearing was within normal limits at his 
separation examination and did not represent a threshold shift 
when compared to the entrance examination audiometric test 
results.  When reading the examiner's opinions together, it is 
clear that she believed that the tinnitus was caused by damage to 
the hearing organ but that such damage was not sufficient to 
affect the Veteran's hearing and, once the Veteran was removed 
from the noise (i.e., discharged from service), any subsequent 
hearing loss would not be related to the noise he was exposed to 
in service.  The Board finds the examiner's opinions, read as a 
whole, are cohesive and well-reasoned.  The examination is, 
therefore, highly probative and persuasive as to whether there is 
a nexus relationship between the Veteran's current bilateral 
hearing loss and his military service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.).  

The Veteran has not submitted any opposing medical opinion except 
his own and that of his representative.  They are, however, lay 
persons and, as such, are not competent to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Because neither the Veteran nor his representative is 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, their statements are afforded little 
weight as to whether a nexus exists between the Veteran's current 
bilateral hearing loss and his military service.

As to the internet article submitted, a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
The article submitted by the Veteran was not accompanied by the 
opinion of any medical expert linking the Veteran's bilateral 
hearing loss to his in-service noise exposure that caused his 
tinnitus.  Thus, the medical article submitted is insufficient to 
establish the required medical nexus.

Moreover, the Board notes the fact that the Veteran has not given 
a clear report of when he first noticed he had hearing loss 
unlike his clear and consistent report of an onset of tinnitus in 
service.  Furthermore, he has never sought treatment for his 
hearing loss.  The absence of evidence of hearing loss during 
service or of persistent symptoms at separation, along with the 
first evidence of hearing loss being many years later, 
constitutes negative evidence tending to disprove the assertion 
that the Veteran was disabled from hearing loss during service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the veteran's 
health and medical treatment during and after military service).

In addition, the Board acknowledges that there was a gap of 
approximately eight months between the Veteran's separation 
examination and his actual discharge from service presumably 
during which he continued to be exposed to noise.  Nevertheless, 
the Veteran never sought treatment during service or within one 
year after his discharge that would support the contention that 
he had hearing loss as a result of noise exposure during service, 
especially during those last eight months of service.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current bilateral hearing loss is related to his 
military service, specifically to any exposure to noise therein.  
In addition, the Board concludes that the preponderance of the 
evidence is against finding that presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309(a) is warranted as there is no 
evidence to establish that the Veteran had a compensable hearing 
impairment as defined in 38 C.F.R. § 3.385 for VA compensation 
purposes within one year of his discharge from service.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  Consequently, the 
Veteran's claim for service connection for bilateral hearing loss 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


